DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,150,416US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘416 patent. Specifically, the ‘416 patent claims “a light coupling unit comprising a mating surface adapted to slide against a mating surface of a mating light coupling unit with the light coupling unit mating with the mating light coupling unit along a mating direction (Column 36, lines 45-50), the mating surface of the light coupling unit comprising a plurality of substantially parallel first grooves oriented along a first direction different than the mating-direction (Column 36, lines 50-60)” are currently present in Claim 1 of Patent ‘416.

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 respectively of U.S. Patent No. 11,150,416US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘416 patent. Specifically, the ‘416 patent claims: “The light coupling unit of claim 1 further comprising a first major surface opposite the mating surface and comprising one or more substantially parallel second grooves oriented along the mating direction (See Column 36, lines 59-65; Claim 2)”.
As for claim 3, the ’416 patent claims: “The light coupling unit of claim 2, wherein each of the second grooves is configured to receive an optical waveguide (Column 36, lines 65-67; See Claim 3)”.
As for claim 4, the ’416 patent claims: “The light coupling unit of claim 1, wherein the mating surface further comprises a window, such that when an optical waveguide is attached to the light coupling unit, light from the optical waveguide enters the light coupling unit along a second direction and exits the light coupling unit through the window along a different third direction (Column 37, lines 1-8; See Claim 4)”.
As for claim 5, the ’416 patent claims: “The light coupling unit of claim 4, wherein the first grooves surround the window (Column 37, lines 6-9; See Claim 5)”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Hasse (2015/0234126US).
In terms of claim 1, Hasse teaches a light coupling unit (Figures 3a-b: 300 and 300’) comprising a mating surface (On 300 tongue portion, which is illustrated in Figure 3a as element 116) adapted to slide against a mating surface of a mating light coupling unit (300’ contains a corresponding mating portion 30 shown in Figures 3a-b) with the light coupling unit mating (300) with the mating light coupling unit (300’) along a mating direction (Figures 3a-b: See arrow to mating direction), the mating surface (on 300 shown in Figure 1a as 116) of the light coupling unit (300) comprising a plurality substantially parallel first grooves (Figure 2a: grooves 214 is shown on 116 in Figure 1) oriented along a first direction different than the mating direction (See [0055], wherein 300 and 300’ can be coupled to each other at different angles than the mating direction shown in Figures 3a-b).
As for claim 2, Hasse teaches the coupling unit of claim 1, further comprising a first major surface opposite the mating surface (opposite side to element 30 that couples with 116 is a series of grooves similar to 214) and comprising one or more substantially parallel second grooves oriented along the mating direction (the grooves 214 on 300’ which is located on the opposite side that accepts tongue portion 116 maybe parallel such as 0 degree with the mating direction [0055]).
As for claim 3, Hasse teaches the coupling unit of claim 2, wherein each of the second grove is configured to receive an optical waveguide (Figure 2a element 204).
As for claim 4, Hasse teaches the coupling unit of claim 1, wherein the mating surface (116) further comprises a window (the window is shown in Figure 5c wherein light is coupled between the top unit at 542 to the bottom; although the window on 116 is not shown, it is inherently present; otherwise, light would not be able to couple from top to bottom as shown in Figure 5c configuration), such that when an optical waveguide (204) is attached to the light coupling unit (204 is on 300), light from the optical waveguide enters the light coupling unit along a second direction (vertical direction) and exits the light coupling unit through the window along a different third direction (exits at a horizontal direction relative to the vertical direction; See diagram below).

    PNG
    media_image1.png
    209
    551
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    167
    486
    media_image2.png
    Greyscale

As for claim 5, Hasse teaches the device of claim 4, wherein the grooves surround the window (See Fig. 2a & 2b, groove 214 on top surrounds the top side of the window to transmit light downward, the groove area must surround the window otherwise light would not transmit down towards the bottom coupling unit).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication to Takano 2015/0331201 which teaches an optical connector coupled to each having a housing to protect or prevent dust from coming into contact with the coupling surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             

/UYEN CHAU N LE/           Supervisory Patent Examiner, Art Unit 2874